THE DREYFUS/LAUREL FUNDS, INC. AMENDED AND RESTATED SERVICE PLAN Introduction: It has been proposed that the above-captioned investment company (the "Company"), consisting of distinct portfolios of shares, amend and restate its Service Plan relating to Class C shares of the portfolios set forth on Exhibit A hereto, as such Exhibit may be revised from time to time (individually, a "Fund" and collectively, the "Funds"), in accordance with Rule 12b-1 promulgated under the Investment Company Act of 1940, as amended (the "Act").
